REASONS FOR ALLOWANCE
Claims 1-12 and 14-20 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a perpendicular speed reducer comprising: an input shaft; a reduction mechanism that reduces, to a speed-reduced rotation, a speed of rotation of the input shaft; an output shaft that outputs the speed-reduced rotation to a first fan so as to drive the first fan; a casing that accommodates the reduction mechanism; and a second fan disposed in a portion of the input shaft that protrudes from the casing, wherein the input shaft and the output shaft are perpendicular to each other, wherein the casing comprises: a bearing hole formed on a first side surface to support the output shaft, a fin provided along a direction toward the bearing hole, a groove portion provided along an axial direction of the output shaft on a second side surface adjacent to the first side surface, and a flow surface portion of which an outer shape of the casing gradually increases from a side surface on an input shaft side toward a side surface on an output shaft side so that airflow from the second fan flows smoothly, wherein the second side surface comprises: the side surface on the input shaft side, and the side surface on the output shaft side disposed on the output shaft side with respect to the side surface on the input shaft side, and wherein the groove portion is formed such that airflow generated by the first fan flows along the groove portion, as required by claim 1; and a perpendicular speed reducer comprising: an input shaft; a reduction mechanism that reduces a speed of rotation of the input shaft; an output shaft that outputs the speed-reduced rotation; a casing that accommodates the reduction mechanism; and a second fan disposed in a portion of the input shaft that protrudes from the casing, wherein the input shaft and the output shaft are perpendicular to each other, wherein the casing comprises: a bearing hole formed on a first side surface to support the output shaft, a fin provided along a direction toward the bearing hole, a groove portion provided along an axial direction of the output shaft on a second side surface adjacent to the first side surface, and a flow surface portion of which an outer shape of the casing gradually increases from a side surface on an input shaft side toward a side surface on an output shaft side so that airflow from the second fan flows smoothly, wherein the second side surface comprises: the side surface on the input shaft side, and the side surface on the output shaft side disposed on the output shaft side with respect to the side surface on the input shaft side, wherein a plurality of the fins are provided on a lower surface side when the output shaft is disposed vertically upward, wherein a bottom surface between two adjacent fins is formed in a shape that gradually increases in outline, wherein the fins are formed so that the height decreases toward the second fan, wherein the perpendicular speed reducer further comprises: a bearing hole cover member that closes an opening of the bearing hole, and a recess that is recessed inside the casing from the opening of the bearing hole, and wherein airflow, that flows through the fins, is configured to pass through the groove portion via the bearing hole cover member, as required by claim 19.   U.S. Publication No. 2016/0290478 A1, U.S. Publication No. 2015/0296658 A1, JP 2004263739 A, JP 06272750 A, and  JP 2001165285 A do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, a groove portion provided along an axial direction of the output shaft on a second side surface adjacent to the first side surface, a flow surface portion of which an outer shape of the casing gradually increases from a side surface on an input shaft side toward a side surface on an output shaft side so that airflow from the second fan flows smoothly, wherein the second side surface comprises: the side surface on the input shaft side, and the side surface on the output shaft side disposed on the output shaft side with respect to the side surface on the input shaft side, and wherein the groove portion is formed such that airflow generated by the first fan flows along the groove portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656